Case 18-35882   Doc 16   Filed 01/10/19 Entered 01/10/19 11:21:50   Desc Main
                           Document     Page 1 of 8
Case 18-35882   Doc 16   Filed 01/10/19 Entered 01/10/19 11:21:50   Desc Main
                           Document     Page 2 of 8
Case 18-35882   Doc 16   Filed 01/10/19 Entered 01/10/19 11:21:50   Desc Main
                           Document     Page 3 of 8
Case 18-35882   Doc 16   Filed 01/10/19 Entered 01/10/19 11:21:50   Desc Main
                           Document     Page 4 of 8
Case 18-35882   Doc 16   Filed 01/10/19 Entered 01/10/19 11:21:50   Desc Main
                           Document     Page 5 of 8
Case 18-35882   Doc 16   Filed 01/10/19 Entered 01/10/19 11:21:50   Desc Main
                           Document     Page 6 of 8
Case 18-35882   Doc 16   Filed 01/10/19 Entered 01/10/19 11:21:50   Desc Main
                           Document     Page 7 of 8
Case 18-35882   Doc 16   Filed 01/10/19 Entered 01/10/19 11:21:50   Desc Main
                           Document     Page 8 of 8
